DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 11, the use of the word “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are necessarily part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2-4, it is not clear if the phrasing “a single rotating spool, a frac spool” is referring to a single element, or if a single rotating spool, a frac spool is referencing separate spools. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0393088 A1 (Sizemore et al.).
As concerns claim 1, Sizemore et al. discloses a system comprising: a fracturing manifold comprising a plurality of manifold outlet branches (shown generally in figure 1, the zipper manifold is at 100); a fracturing tree 200; and a fluid connection communicating fluid between the fracturing manifold and the fracturing tree; wherein the fluid connection comprises: a first bridge header 230 coupled to a manifold outlet branch 210; and a second bridge header 270 coupled to the fracturing tree; the bridge headers joined to the inputs of a dual line side bridge 215.
	As concerns claim 2, Sizemore et al. discloses the system described in claim 1 wherein the first bridge header is coupled to the manifold outlet branch through a single piece rotating spool, a frac spool, allowing for rotational adjustment to align the headers to be squared to each other (in this instance, the short spools 238 enable rotational adjustment for the headers, see 0019 and figure 4E, while it is not clear from the language if the rotatable spools 238 are the same as a “frac spool”, it is noted that any of the valve piping shown at 102a and 102b is reasonably construed as a “frac spool).
	As concerns claim 4, Sizemore et al. discloses the system described in claim 1 wherein the first and/or second bridge header is joined to the inputs of the dual line side bridge through single piece rotating spools, frac spools, allowing for rotational adjustment to compensate for bridge header heights.
Claim(s) 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2013/0284455 A1 (Kajaria et al.).
As concerns claim 10, Kajaria et al. discloses a dual line side bridge comprising: at least two bridge spools 84 oriented substantially parallel, joined at each end by; dual bridge connectors 82, 86, wherein each dual bridge connector comprises: at least two bridge ports, opening parallel and mating to the bridge spools (figure 7); and an input port, in fluid communication with the bridge ports, opening perpendicular to the bridge ports (the input port in this instance would be via the valves illustrated at 76, 78).
As concerns claim 12, Kajaria et al. discloses the system described in claim 10 wherein each dual bridge connector 82, 86 comprises: a single connector block elongated in one direction (vertical, as shown in figure 7), having the, at least, two bridge ports on a single side, opening toward a single direction (as illustrated); and an input port oriented perpendicular to the bridge ports; and in fluid communication with the bridge ports (via the valving at 76 or 78).
As concerns claim 13, Kajaria et al. discloses the system described in claim 10 wherein the input ports on each dual bridge connector of a dual line side bridge are positioned substantially opposite the other with respect to their dual bridge connectors (as illustrated, see figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore et al., alone.
	As concerns claim 3, Sizemore et al. discloses the system described in claim 1 but lacks to expressly disclose wherein the second bridge header is coupled to the fracturing tree through a single piece rotating spool, a frac spool, allowing for rotational adjustment to align the headers to be squared to each other. However, the figures appear to disclose identical structure at both 230 and 270, and at 0028 Sizemore et al. discloses that if there are elevation differences between the bridge connected header 230 and the frac tree header 270, the rotating threaded flanges 235 may be used to adjust the elevation at either end, which implies that both headers may be adjustable. It certainly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have both of the headers configured for rotational adjustment to facilitate more precise alignment of the headers and the bridge spools.
Claim(s) 5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore et al. in view of Kajaria et al.
As concerns claim 5, Sizemore et al. discloses the system described in claim 1 wherein the dual line side bridge comprises: at least two bridge spools 255 oriented substantially parallel, joined at each end by; dual bridge connectors 250, but lacks to expressly disclose wherein each dual bridge connector comprises: at least two bridge ports, opening parallel and mating to the bridge spools; and an input port, in fluid communication with the bridge ports, opening perpendicular to the bridge ports. Nevertheless Kajaria et al. discloses this configuration, disclosing a system having dual bridge connectors 82, 86 wherein each dual bridge connector comprises: at least two bridge ports, opening parallel and mating to the bridge spools 84; and an input port, in fluid communication with the bridge ports, opening perpendicular to the bridge ports (via the valves at 76, 78). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the system in the claimed configuration to obtain the predictable result of controlling the flow of the fracturing fluids to reduce wear on the components of the system, or to suit a particular configuration for a fracturing tree.
	As concerns claim 7, Kajaria et al. discloses the system described in claim 5 wherein each dual bridge connector comprises: a single connector block elongated in one direction (vertical in this case), having the, at least, two bridge ports on a single side, opening toward a single direction; and an input port oriented perpendicular to the bridge ports; and in fluid communication with the bridge ports (via the valve at 76, 78, see figure 7)
	As concerns claim 8, Kajaria et al. discloses the system described in claim 5 wherein the input ports on each dual bridge connector of a dual line side bridge are positioned substantially opposite the other with respect to their dual bridge connectors (figure 7).
	As concerns claims 9 and 14, it would have been obvious to one having ordinary skill in the art prior to the effective filing to arrange the ports in the claimed configuration to suit a specific or particular configuration of the fracturing tree or manifold, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Allowable Subject Matter
	Claims 6 and 11 are objected to as depending from rejected base claims, but would be allowable if rewritten or incorporated into the base claims, and rewritten to overcome the rejections under 35 U.S.C. 112(b) or pre-AIA , second paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679